Citation Nr: 1019123	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  09-46 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left knee, including as secondary to a service 
connected left foot disability.

2.  Entitlement to service connection for degenerative joint 
disease of the right knee, including as secondary to a 
service connected left foot disability.

3.  Entitlement to service connection for a bilateral hip 
disorder, including as secondary to a service connected left 
foot disability.

4.  Entitlement to service connection for a right ankle 
disorder, including as secondary to a service connected left 
foot disability.

5.  Entitlement to service connection for degenerative joint 
disease and degenerative disc disease of the lumbar spine, 
including as secondary to a service connected left foot 
disability.




REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1948 to December 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2008 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for 
degenerative joint disease and degenerative disc disease of 
the lumbar spine, including as secondary to a service 
connected left foot disability, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran's 
degenerative joint disease of the left knee is not related to 
active service and was not caused or aggravated by a service 
connected disability.

2.  The competent medical evidence shows that the Veteran's 
degenerative joint disease of the right knee is not related 
to active service and was not caused or aggravated by a 
service connected disability.

3.  The competent medical evidence shows that the Veteran 
does not experience any current bilateral hip disability or 
right ankle disability which could be attributed to active 
service.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the left knee was not 
incurred in active service and is not proximately due to or 
the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2009).

2.  Degenerative joint disease of the right knee was not 
incurred in active service and is not proximately due to or 
the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2009).

3.  A bilateral hip disorder was not incurred in active 
service and is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.310 (2009).

4.  A right ankle disorder was not incurred in active service 
and is not proximately due to or the result of a service-
connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  
Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in August 2008 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter provided 
information as to what evidence was required to substantiate 
the claims and of the division of responsibilities between VA 
and a claimant in developing an appeal.  The letter informed 
the Veteran of what type of information and evidence was 
needed to establish a disability rating and effective date.  
Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  Service treatment records have been obtained 
as have records of private and VA treatment.  Furthermore, 
the Veteran was afforded a VA examination in September 2008 
in which the examiner took down the Veteran's history, 
considered the lay evidence, and reached conclusions based on 
his examination that are consistent with the record.  Though 
the Board recognizes that the Veteran's claims file was not 
made available for review by the examiner, we note that the 
examiner's report included detailed information regarding the 
Veteran's history and included objective analysis of 
diagnostic data such as x-ray imaging.  Accordingly, the 
Board finds the examination to be adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Except as provided in 38 C.F.R. § 3.300(c), a disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. 38 
C.F.R. § 3.310(a). This includes any increase in disability 
(aggravation) that is proximately due to or the result of a 
service connected disease or injury. Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either caused or aggravated by 
service.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 
When aggravation of a Veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such Veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation. Id.  Thus, in 
this case, in order to warrant service connection for the 
claimed disorders on a secondary basis, the evidence must 
show that they were caused or aggravated by service-connected 
disease or injury.

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states: (b) Aggravation of nonservice-connected disabilities.  
Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.

In a June 1986 rating decision, the RO granted service 
connection for residuals of a contusion of the left foot 
causing thickening of the first metatarsal phalangeal joint.  
In granting service connection, the RO affirmatively denied 
service connection for hallux valgus, as the disorder 
predated service.  In June 2008, the Veteran submitted a 
claim of service connection on a secondary basis for both 
knees, both hips, the lumbar spine and his right ankle.  He 
attributed deterioration of these body systems to the fact 
that he walks with a limp, due to his service connected left 
foot disorder.

Because the Veteran submitted his claim after October 2006, 
the revised provisions of 38 C.F.R. § 3.310 are for 
application and thus each section below begins with a 
discussion of a examination of each claimed area of the body 
in order to determine a baseline level of severity against 
which consider whether aggravation has occurred.

Factual Background & Analysis

Left Knee

In January 1991 the Veteran had left knee pain to some extent 
everyday on walking.  There was no external abnormality of 
the left knee, no signs of lateral instability, and drawer 
signs were negative.  The Veteran had motion from zero to 110 
degrees.  X-ray imaging revealed minimal narrowing of the 
medial compartment, and the impression was of early 
osteoarthrosis.  A report of examination from February 1991 
indicated a diagnosis of degenerative joint disease of the 
left knee.

The foregoing evidence represents the earliest record 
regarding a disability of the Veteran's left knee.  That the 
Veteran had a disability in 1991 does not preclude a finding 
of aggravation secondary to his service connected left foot 
disability, so long as there is an increase in severity that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).

In September 2008, the Veteran underwent VA examination of 
his knees.  The Veteran indicated that he began to develop 
stiffness in the left knee in 2004 and reported being 
diagnosed with age-related degenerative changes that same 
year.  The Veteran had no tenderness effusion, or crepitus 
and was negative for drawer signs.  On flexion and extension 
he had range of motion from zero to 140 degrees, and no 
additional limitation following repetitive use.  X-ray 
imaging revealed mild narrowing of the medial knee joint 
bilaterally, with slight spurring of the central left knee.  
The impression was of a degenerative joint disease of the 
knee.  The examiner determined that there was no correlation 
between the development of age related degenerative joint 
disease and the development of traumatic arthritis of the 
left foot.  He described the etiology of these disorders as 
distinct and separate.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
degenerative joint disease of the left knee, including as 
secondary to a service-connected left foot disability.  The 
Board notes that the Veteran's left knee degenerative joint 
disease was described as "age-related" by the VA examiner 
in 2008.  This VA examiner did not relate the Veteran's left 
knee degenerative joint disease to active service or any 
incident of such service, however.  The Veteran has not 
submitted any other objective evidence, to include a medical 
nexus opinion, relating his left knee disability to active 
service.  Thus, absent such evidence, the Board finds that 
service connection for a left knee disability is not 
warranted on a direct service connection basis.

The Veteran also is not entitled to service connection for 
degenerative joint disease of the left knee as secondary to a 
service-connected left foot disability.  Requisite to the 
Veteran's service connection claim based on aggravation is a 
showing that his left knee disorder has become worse over 
time.  To that end, the Board notes that, in January 1991, 
the Veteran had minimal narrowing of the medial compartment, 
early osteoarthrosis, and a range of motion was from zero to 
110 degrees.  By September 2008, x-ray imaging showed mild 
narrowing of the medial knee joint, he was diagnosed with 
degenerative joint disease, and his range of motion had 
improved to between zero and 140 degrees.  Thus, the 
Veteran's diagnosis has remained essentially unchanged and 
his symptoms, as demonstrated by his increased range of 
motion, had improved.  The VA examiner also opined in 2008 
that the Veteran's left knee disorder was less likely than 
not related to his left foot disorder.  Accordingly, the 
Board finds that service connection for a left knee 
disability as secondary to his service connected left foot 
disorder is not warranted.

Right Knee

In March 1989, three months after the Veteran's bilateral 
bunionectomy, x-ray imaging of the right knee revealed well 
maintained joint space and no evidence of acute fracture or 
dislocation.  There was a focal area of sclerosis in the 
posterior portion in the lateral femoral condyle, most likely 
representing unknown etiology. No other focal abnormalities 
were identified.  On VA examination in January 1991, the 
Veteran's right knee had motion from zero to 130 degrees.

The foregoing evidence represents the earliest recording of 
record regarding a right  knee disability and reveal 
sclerosis in 1989.  That the Veteran had a disability in 1989 
does not preclude a finding of aggravation secondary to his 
service connected left foot disability, so long as there is 
an increase in severity that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2009).

On VA examination in September 2008, the Veteran had no 
tenderness, no effusion, flexion and extension from zero to 
140 degrees, and no laxity.  He did show moderate crepitus.  
X-ray imaging showed mild mid narrowing of the medial knee 
joint, and mild narrowing of the lateral right knee joint.  
Additionally, ossicle projected over the central right knee.  
The impression was of degenerative joint disease, which was 
determined to be age-related and not attributed to his 
service-connected left foot disorder.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
degenerative joint disease of the right knee, including as 
secondary to a service-connected left foot disability.  The 
Veteran's area of sclerosis in the posterior portion in the 
lateral femoral condyle, noted in 1989, was not noted or 
indicated on examination in September 2008.  The identified 
pathology present in September 2008 was of degenerative joint 
disease of the right knee.  The September 2008 VA examiner 
did not relate the Veteran's right knee degenerative joint 
disease to active service or any incident of such service, 
however.  The Veteran has not submitted any other objective 
evidence, to include a medical nexus opinion, relating his 
right knee disability to active service.  Thus, absent such 
evidence, the Board finds that service connection for a right 
knee disability is not warranted on a direct service 
connection basis.

The Veteran also is not entitled to service connection for 
degenerative joint disease of the left knee as secondary to a 
service-connected left foot disability.  The VA examiner in 
September 2008 described the Veteran's right knee 
degenerative joint disease as "age-related" and noted that 
the disorder was less likely than not related to his left 
foot disorder.  There is no other competent medical evidence 
of record, to include a medical nexus, relating the Veteran's 
current right knee degenerative joint disease to his service-
connected left foot disability.  Thus, absent such evidence 
establishing a medical nexus between the Veteran's current 
right knee symptomatology and his service-connected left foot 
disability, the Board finds that service connection for 
degenerative joint disease of the right knee as secondary to 
service-connected left foot disability also is not warranted.  

Bilateral Hip Disorder

In January 1991, the Veteran underwent VA examination, 
including of his hips.  At that time arthritis of both hips 
had been present for "several years" and was worse on the 
left side, but manifest by pain bilaterally.  Pain occurred 
two to three times a week in the right hip and was constant 
in the left hip.  Right hip abduction was from zero to 35 
degrees, and flexion was from zero to 115 degrees.  On the 
left side, abduction was from zero to 40 degrees, with 
flexion from zero to 115 degrees.  The impression, on x-ray 
imaging, was of normal hips bilaterally.  A report of 
examination from February 1991 indicated a diagnosis of 
bilateral hip pain.

On VA examination in 2008, the Veteran's gait was within 
normal limits, there was no pelvic tilt, and legs were of 
equal length.  Range of motion, bilaterally, was to 45 
degrees of abduction, 25 degrees of adduction, flexion to 125 
degrees and extension to 30 degrees.  There was no pain on 
range of motion, and no additional limitation following 
repetitive movement.  On x-ray examination, the right hip 
showed a marginal productive changes about the circumference 
of the right femoral heard and at the superolateral and 
inferolateral acetabular margins.  The impression was of 
marginal degenerative productive changes of the right 
acetabulofemoral joint.  Imaging of the left hip revealed 
preservation of both acetabulofemoral joint spaces.  The 
impression was of mild marginal productive periacetabular 
changes, and an incidental notes was made of a left iliac 
bone island.  In spite of the above findings, the examiner 
concluded that the hips were clinically "normal" with no 
degenerative joint disease seen on x-ray images.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a 
bilateral hip disorder, including as secondary to a service-
connected left foot disability.  The evidence of record shows 
that range of motion improved in both hips from 1991.  The 
evidence also shows that the Veteran had clinically normal 
hips in both 1991 and 2008.  A service connection claim must 
be accompanied by evidence which establishes that the 
claimant currently has a disability.  Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Service connection is not warranted in 
the absence of proof of current disability.  The Veteran has 
not submitted or identified any competent medical evidence, 
to include a nexus opinion, indicating that he experiences 
any current bilateral hip disability which could be 
attributed to active service.  Absent evidence of current 
bilateral hip disability which could be attributed to active 
service, the Board finds that service connection for a 
bilateral hip disability, including as secondary to a 
service-connected left foot disability, is not warranted.  

Right Ankle

The Board finally finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for a right ankle disorder, including as secondary to a 
service-connected left foot disability.  The evidence of 
record shows that, on examination of the Veteran's right 
ankle in September 2008, he had no tenderness, grinding or 
laxity and full range of motion without pain.  X-rays 
revealed no arthritis, no fracture, and no foreign bodies.  
There was a small ossicles overlying the soft tissue adjacent 
to the medial malleolus, however, this was described as a 
prior soft tissue injury and the impression was of a 
clinically normal right ankle.  The Veteran has not submitted 
or identified any competent medical evidence, to include a 
nexus opinion, indicating that he experiences any current 
right ankle disability which could be attributed to active 
service.  Absent evidence of current right ankle disability 
which could be attributed to active service, the Board finds 
that service connection for a right ankle disability, 
including as secondary to a service-connected left foot 
disability, is not warranted.  See Rabideau, 2 Vet. 
App. at 144 and Brammer, 3 Vet. App. at 225.  

In reaching the above conclusions, the Board acknowledges 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in 
which the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  

The Veteran has not shown that he has the expertise required 
to diagnose his current bilateral knee disabilities or his 
claimed bilateral hip and right ankle disabilities.  Nor is 
the Veteran competent to offer an opinion regarding any 
causal relationship between any of these disabilities and 
active service, including as secondary to his service-
connected left foot disability.  While the Veteran's 
contentions have been considered carefully, these contentions 
are outweighed by the medical evidence of record showing no 
nexus between the current bilateral knee disabilities and 
active service and showing no current bilateral hip or right 
ankle disability which could be attributed to active service.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for degenerative joint 
disease of the left knee, including as secondary to a 
service-connected left foot disability, is denied.

Entitlement to service connection for degenerative joint 
disease of the right knee, as secondary to a service-
connected left foot disability, is denied.

Entitlement to service connection for a bilateral hip 
disorder, including as secondary to a service-connected left 
foot disability, is denied.

Entitlement to service connection for a right ankle disorder, 
including as secondary to a service-connected left foot 
disability, is denied. 


REMAND

The Veteran contends that he incurred his current low back 
disability (which has been diagnosed as degenerative joint 
disease and degenerative disc disease of the lumbar spine) 
during active service.  He alternatively contends that his 
current low back disability was aggravated (or worsened 
permanently) by his service-connected left foot disability.

In January 1991, the Veteran had limitation of motion of the 
lumbosacral spine to 70 degrees of flexion, 25 degrees of 
extension, 20 degrees of lateral flexion and 25 degrees of 
rotation.  X-ray imaging of the lumbosacral spine showed 
advanced degeneration of the disc space at the L3-4 level, 
most likely due to an old trauma.  All other disc spaces were 
fairly well maintained.

On examination in September 2008 the Veteran had flexion of 
the thoracolumbar spine to 60 degrees, extension to 20 
degrees, lateral flexion to 30 degrees, and lateral rotation 
to 35 degrees.  Pain was noted at the extremes of both 
flexion and extension, but no additional limitation of motion 
was indicated on repetition.  Flattening of the normal lumbar 
lordosis was seen, however the Veteran was negative for 
paraspinal tenderness and tension.  Radiographic images 
revealed a mild, 11 degree, convex left curvature centered at 
the L4 level.  There was mild retrolisthesis of L3 on L4 and 
L4 on L5, and grade 1 anterolisthesis of L5 on S1.  The 
Veteran had complete disc height loss at L3-4 and severe disc 
height loss at L4-5 with moderate disc height loss at L2-3.  
Moderate posterior facet arthritis was seen throughout, and 
there was mild decreased height of at the T12 vertebra. 

Based on the foregoing, although range of motion remained 
essentially unchanged from 1991 to 2008, the lumbar spine 
exhibits progression of degenerative disc disease and 
degenerative joint disease.  In his report, the VA examiner 
stated that these disorders were not caused by the Veteran's 
service-connected left foot disorder, but did not indicate 
whether degenerative disc disease and degenerative joint 
disease had become worse beyond their natural progression as 
a result of the Veteran's left foot.  In order to properly 
adjudicate the claim, such an opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the VA Medical Center in 
Tucson, Arizona, and request that the VA 
examiner who saw the Veteran on 
September 15, 2008, provide an addendum to 
her VA examination report.  In her 
addendum to this VA examination report, 
the VA examiner who saw the Veteran in 
September 2008 should opine as to whether 
any low back disorder found during the 
Veteran's September 2008 examination has 
progressed beyond the natural progression 
of the disorder as a result of the 
Veteran's service-connected left foot 
disability.  A complete rationale must be 
provided for any opinion(s) expressed.  If 
the requested opinion(s) cannot be 
provided, then the examiner(s) must 
explain why in her addendum to the 
September 15, 2008, VA examination report.

2.  If, and only if, the VA examiner who 
saw the Veteran in September 2008 is not 
available, or if this VA examiner 
concludes that another VA examination is 
required, then schedule the Veteran for an 
updated VA examination to determine the 
nature and etiology of his low back 
disability.  The claims file must be 
provided to the examiner(s) for review.  
Based on a review of the claims file and 
the results of the Veteran's physical 
examination, the examiner(s) is asked to 
opine whether any low back disability, if 
diagnosed, is related to active service or 
any incident of such service.  The 
examiner(s) also is asked to opine whether 
any low back disability, if diagnosed, was 
aggravated (or permanently worsened) as a 
result of the Veteran's service-connected 
left foot disability.  A complete 
rationale must be provided for any 
opinion(s) expressed.  If the requested 
opinion(s) cannot be provided, then the 
examiner(s) must explain why in his or her 
examination report.

3.  Review the VA examination report(s) 
after completion to ensure that all 
questions asked of the examiner(s) were 
answered to the extent possible.  If they 
were not, return the claims folder to the 
examiner(s) and request that the questions 
be answered so that the report is adequate 
for rating purposes.

4.  Thereafter, readjudicate the claim of 
service connection for degenerative joint 
disease and degenerative disc disease of 
the lumbar spine, including as secondary 
to a service-connected left foot 
disability.  If the benefits sought on 
appeal remain denied, the appellant and 
his service representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


